Citation Nr: 0907849	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-03 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for spondylosis and 
degenerative disc disease of the cervical spine with 
radiculopathy, to include as secondary to a service-connected 
status-post right shoulder dislocation with a history of 
muscle spasm of the right pectoralis.

2.  Entitlement to service connection for lumbar spine 
disability, including spondylosis with radiculopathy, to 
include as secondary to status-post right shoulder 
dislocation with a history of muscle spasm of the right 
pectoralis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel
 INTRODUCTION

The Veteran had active service from June 1963 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the Veteran's claims for 
service connection for a cervical spine disorder and a lumbar 
spine disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2008).

The Board notes at the outset that service connection is 
currently in effect for status-post right shoulder 
dislocation with a history of muscle spasm of the right 
pectoralis, rated 30 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201; and paracervical muscle spasm with 
limitation of motion of the cervical spine, rated 30 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  The Veteran 
contends that he has additional cervical spine disability 
(spondylosis and degenerative disc disease of the cervical 
spine with radiculopathy) and a lumbar spine disorder that 
are secondary to his service-connected right shoulder 
disorder.  

Under 38 C.F.R. § 3.310, service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
was enacted, which essentially codified Allen and added 
language that requires that a baseline level of severity of 
the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  See 71 Fed. Reg. 52744 (2006). 

The Veteran was afforded a VA examination in May 2007 to 
address the contended causal relationships.  The examiner 
stated that it is not likely that the Veteran's current 
arthritis of the cervical and lumbar spine has any 
relationship to his right shoulder dislocation.  Although the 
VA opinion weighs against causation, it was incomplete as it 
did not address whether the Veteran's right shoulder disorder 
aggravated his cervical and lumbar spine disorders.  See 
Allen.  

The Board is cognizant that service connection is already in 
effect for paracervical muscle spasm and the Veteran is in 
receipt of the maximum rating for limitation of motion of the 
cervical spine (30 percent under Diagnostic Code 5290).  
However, there is potential for a separate compensable rating 
for radiculopathy if service connection is granted for disc 
disease of the cervical spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 8510, 8719.  

Further, as service connection is in effect for paracervical 
muscle spasm with limitation of motion of the cervical spine, 
and with consideration of the Veteran's contentions regarding 
additional disability of the cervical spine and lumbar spine, 
the Board finds that an additional theory for secondary 
service connection is raised by the record.  Specifically, 
the RO must address the questions of whether the Veteran's 
spondylosis and degenerative disc disease of the cervical 
spine with radiculopathy and spondylosis with radiculopathy 
were caused or aggravated by his service-connected 
paracervical muscle spasm with limitation of motion of the 
cervical spine, in addition to whether such additional 
disabilities are secondary to his service-connected right 
shoulder disability.  It is pertinent to note that although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute the same claim.  See, e.g., Robinson v. Mansfield, 
21 Vet App. 545 (2008). 

In view of the foregoing, the Board finds that the RO must 
obtain an addendum to the May 2007 examination wherein that 
examiner addresses the secondary service connection questions 
identified above. 

The Board further notes that the record does not show that 
the Veteran has received notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include being notified of the amendment to 38 
C.F.R. § 3.310.  The RO must provide such notice.  See 71 
Fed. Reg. 52744 (2006).  

The record also reflects that the Veteran has been in receipt 
of ongoing VA treatment for a lumbar spine disorder and a 
cervical spine disorder and the most recently dated medical 
record of such treatment is dated in February 2005.  Since 
this appeal must be remanded for the development noted above, 
the RO should obtain any relevant medical records dated after 
February 2005 that may be available.  38 C.F.R. § 3.159(c)(2) 
(2008).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Notice in connection with 
the current claim should include the 
amended regulation 38 C.F.R. § 3.310(b).  
The Veteran must be notified of the 
information and evidence needed to 
substantiate the claim for service 
connection for spondylosis and 
degenerative disc disease of the cervical 
spine with radiculopathy and spondylosis 
of the lumbar spine with radiculopathy as 
secondary to the Veteran's service-
connected status-post right shoulder 
dislocation with a history of muscle 
spasm of the right pectoralis and 
paracervical muscle spasms with 
limitation of motion of the cervical 
spine.  (The latter theory of entitlement 
to secondary service connection is raised 
by the record and has not been addressed 
by the RO.)

2.  The claims file should be returned to 
the VA examiner who conducted the May 
2007 examination, for further review and 
comment.  

Following the review of the relevant 
evidence in the claims file, the examiner 
should provide answers to the following:  

(a) Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
spondylosis and degenerative 
disc disease of the cervical 
spine with radiculopathy were 
caused or chronically worsened 
by his service-connected 
status-post right shoulder 
dislocation with a history of 
muscle spasm of the right 
pectoralis and paracervical 
muscle spasms with limitation 
of motion of the cervical 
spine?

(b) Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
spondylosis of the lumbar spine 
with   radiculopathy was caused 
or chronically worsened by his 
service-connected status-post 
right shoulder dislocation with 
a history of muscle spasm of 
the right pectoralis and 
paracervical muscle spasms with 
limitation of motion of the 
cervical spine?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate 
and state why.

If any cervical spine or lumbar spine 
disorder was aggravated by the service-
connected shoulder disorder or 
paracervical muscle spasm with limitation 
of motion of the cervical spine, to the 
extent that is possible, the examiner is 
requested to provide an opinion as to the 
approximate baseline level of severity of 
the disability (e.g., slight, moderate) 
before the onset of aggravation.

If the examiner who conducted the May 
2007 examination is not available or if 
that clinician deems it necessary, the 
Veteran should be afforded another VA 
examination that includes an opinion 
addressing the questions at hand: whether 
his spondylosis and degenerative disc 
disease of the cervical spine with 
radiculopathy and/or spondylosis of the 
lumbar spine with radiculopathy were 
caused or aggravated by his service-
connected right shoulder dislocation with 
muscle spasms of the right pectoralis 
and/or paracervical muscle spasm with 
limitation of motion of the cervical 
spine.

3.  Thereafter, the Veteran's claims for 
secondary service connection for 
spondylosis and degenerative disc disease 
of the cervical spine with radiculopathy 
and spondylosis of the lumbar spine with 
radiculopathy must be returned to the RO 
and readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority, including the amended 
regulation.  38 C.F.R. § 3.310(b).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

